ee oP t= a ____RECEIVEp

Case: 1:19-cr-00182-SL Doc #: 11 Filed: 10/10/19 1 of 2. PagelD #: 38

Jer (G2

 

a a Ee
“OCT 42 2019

 

CT —8-2019

 

 

 

“-% = Ty eat ant ee CLERK, U.S, ace
}
| Kent! ; ) wdye Lr ___NORINERN DISTRICT OF OF AES: BITS oun;
ARRON RN DISTRICT OF OHIO

 

TD Dutt Minhas an wot to ——

 

Educated — oy bis Goh Se Ug)

 

 

 

ee eau) ta “lonepee Ue fo _ Woe fre

 

 

 

Sait — we eget ppt Ne gaps

 

Pa veny un “rsponsive = -

 

 

 

| Ok te him, And Me fos Con “once

a uate 0M ited —

Bed. Eel thoy he clone Me,

 

 

 

 

 

 

 

 

 

Dime yp

OC o~ DM fe
(Hoo lo vo Case: 1:19-cr-00182-SL Doc #: 11 Filed: 10/10/19 2 of 2. PagelD #: 39

Judi MoGrregh
go: bos $1

pes H450\ neo doe ben O |
| S Maw Sr,

~ore Chic NEOCC has neither inspected 4 Sau Maen, 6 (t

=< and will not be responsible

Pie et ees =

fer the eantents dy ‘ ; f

 

 

44SG0Ssisii coo2 fEyfonee | EE Mepedygeeng HT LPP peg Ee |
